Citation Nr: 1124431	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-46 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to April 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas VARO. 

The Board notes that the RO issued previous rating decisions denying service connection for PTSD in April 2007 and December 2007.  In the April 2007 rating decision, the RO denied the claim based essentially on a lack of evidence verifying the cited stressor of a motor vehicle accident.  The Veteran then submitted an Army Accident Report, after which the RO issued the December 2007 rating decision continuing the denial, based essentially on findings that there was no diagnosis of PTSD based upon the cited stressor.  The Veteran submitted a statement in January 2008 asking that his claim for service connection for PTSD be "reviewed or reopened", before either previous decision had become final.  Because the Veteran has continuously pursued this claim since his initial application, the Board will decide the claim on the merits, rather than as a request requiring new and material evidence to reopen a previously denied claim.   

Regarding the claim of service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  The Board notes that in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a claim for service connection for a psychiatric disability (and that such matter(s) is/are before the Board).  The Veteran has received VA mental health diagnoses of major depressive disorder/major depression, PTSD, substance abuse in remission, a personality disorder, and one diagnosis of bipolar disorder that was later changed to major depressive disorder after the Veteran denied ever having manic symptoms.  In the April 2007 and December 2007 rating decisions, the RO denied service connection for major depression, as a separate issue from its decision regarding PTSD.  In the January 2008 statement asking that the claim be "reviewed or reopened", the Veteran only addressed PTSD.  Therefore, because a service connection claim for major depression has already been developed and adjudicated by the RO (and was not pursued), substance abuse in remission is not a current disability eligible for service connection, and service connection may not be granted for a personality disorder, service connection for PTSD (and no other psychiatric disability) is the issue on appeal before the Board.  The claim need not be remanded to address other psychiatric disabilities for compliance with Clemons.


FINDING OF FACT

While there is credible corroborating evidence that the Veteran's cited stressor of a motor vehicle accident in service occurred, a valid diagnosis of PTSD based upon this stressor is not of record.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  March and May 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA psychiatric examination in August 2008, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a mental status examination that included all necessary findings and offered sufficient rationale for all opinions stated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

                         Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

It is again noteworthy that the April 2007 and December 2007 rating decisions denied service connection for major depression, the only diagnosed psychiatric disability other than PTSD for which service connection may be granted.  The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  If the Veteran did not engage in combat, or if there is a determination that the veteran engaged in combat but the claimed stressor is unrelated to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A revision of 38 C.F.R. § 3.304(f)(3)(effective July 13, 2010)(which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply as the Veteran did not have wartime service, i.e., did not serve in combat, and the record does not show or suggest he had any exposure to terrorist activity.   

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

The Veteran's service from June 1980 to April 1982 was all peacetime service.  The STRs are negative for any psychiatric treatment or diagnosis.  On February 1981 STR, the Veteran reported accidentally ingesting a small amount of turpentine "believing it to be Coke".  On September 1981 STR, the Veteran complained of a brief loss of consciousness after he hit his head on the wall but he was found neurologically intact.  On April 1982 STR, the Veteran noted problems stuttering, headaches, a head injury, insomnia, depression, loss of memory, and periods of unconsciousness.  On April 1982 evaluation for unsuitability, the mental status report noted the Veteran's mood as "anxious" but otherwise mental status was normal.  On April 1982 separation examination, psychiatric findings were normal.  

On February 2002 medical release/physician's statement, the diagnosis was major depressive disorder with psychotic features, with a question of PTSD. The physician noted that the evaluation process of PTSD was ongoing, as the Veteran had only been seen once at that time.  

On November 2004 VA treatment record, the Veteran reported that he could not keep up with a job for a long period of time.  The treating physician proposed seeking a psychiatric consult, noting that the Veteran "needs counseling as he changes his jobs frequently and seems to be depressed".

On January 2005 VA mental health treatment record, the Veteran reported that he had changed jobs every year and last worked in 2001.  He reported that his wife was probably going to lose her job, which was causing him stress.  He reported marital conflict and being violent in the past "related to relationships".  He reported a suicide attempt at age 17, when he drank turpentine and had his stomach pumped; he reported this was a single episode.  He reported that his fourth wife tried to kill him, stating that she and her brothers stabbed him four to five times, beat him up and left him for dead, in approximately 1999.  He reported that he was emotionally traumatized by his father beating his mother, noting also that his father physically abused him as well.  He reported that he was in prison for approximately three and a half years for "simple robbery", was out of prison for 12 years, then was re-arrested and spent an additional 6 years in prison; he reported that he was completely released from prison and legal issues in June 1999, but was on probation until June 2005 for violation of a protective order in reference to assaulting his daughter the previous year.  He reported a Jeep wreck in 1981 during service with brief loss of consciousness.  A PTSD screening resulted in a finding that the Veteran did not meet the criteria for PTSD.  Following a mental status exam, the diagnosis was bipolar I disorder, with a most recent episode of depression.  

On a later January 2005 VA mental health treatment, the Veteran denied having had any symptoms of mania or hypomania.  The diagnosis was then severe recurrent major depressive disorder, with a rule-out assessment of psychotic features; a rule-out diagnosis of PTSD was also given.

On March 2005 VA mental health treatment, the Veteran reported nightmares related to the 1999 assault by his wife, and a traffic accident while in service, in which he was "trapped in the damaged vehicle for a long time and was sure that he was going to die but was rescued".  The diagnoses included major depressive disorder with psychotic features, PTSD, and a rule-out diagnosis of social anxiety vs. schizotypal personality.  

The Veteran submitted a March 2006 medical release/physician's statement which found the Veteran to have a permanent disability, with the diagnoses listed as major depressive disorder with psychotic features, and PTSD.  On March 2006 VA mental health treatment, the diagnoses were consistent with those given in March 2005.  On April 2007 VA mental health treatment, the Veteran reported being sexually assaulted approximately one month prior.  The diagnoses were again consistent with those given in March 2006 and March 2005, and the diagnoses remained the same on continued VA mental health treatment in May 2007, August 2007, and October 2007.

On December 2007 medical release/physician's statement, the diagnoses were major depression with psychosis and PTSD.  The physician opined that the disability was not permanent and was expected to last 6 months or less.

In a January 2008 VA mental health treatment record, the previous treating physician noted that the Veteran requested a statement that his PTSD and the traffic accident in service are related.  The physician stated that he advised the Veteran to appeal the rating decision if he did not agree with it, adding that his findings were documented in the treatment records, of which the Veteran could obtain a copy if he wished.  Notably, the physician did not make any nexus statement as requested by the Veteran.

On April 2008 VA mental health treatment, the Veteran reported that his psychiatric problems began in 1982 after he was a passenger in an accident.  He reported that his fellow soldier was driving a truck at a high speed and "ended up crashing into rocks".  He reported that he was blamed as the driver in the accident and stayed silent as to who the driver was.  He reported that around the time of the accident, his wife was cheating on him and his grandmother died, all of which resulted in a "change of personality".  He reported that he served 5 years in prison following an attempted robbery after service, and he later served an additional 3 years for being a fugitive from justice.  He reported that he was "almost killed by a wife and her two brothers".  He reported that he experiences nightmares of past traumatic events and his past mistakes are constantly on his mind.  He reported that he was raped by the bishop of his church in March 2007, which was contemporaneously in litigation.  Following a mental status examination, the physician opined that the Veteran "appeared to suffer from PTSD and major depression" but was not seen as being psychotic.

The Veteran has reported one alleged in-service stressor event.  The Veteran cited as a stressor being involved in a motor vehicle accident in service in March 1982.  He reported that he was a passenger in a Jeep over which the driver lost control, causing the vehicle to flip several times, with the Veteran trapped inside, upside down, for a period of time.  In a July 2006 statement, he reported that he wore a seat belt that had to be cut to release him from the vehicle and, because he did not "have any broken limbs", he was not offered any medical treatment at the time.  The Board notes that the STRs are indeed silent for any medical treatment following a motor vehicle accident.

The Veteran submitted a copy of a U.S. Army Accident Investigation Report regarding a March 8, 1982 incident.  The report states that the Veteran was driving with a passenger [name redacted], returning from a checkpoint to the tank gunnery complex.  (emphasis added)  The report states that, due to misjudged speed, the Veteran failed to control his vehicle, a 1/4 ton M151A2, while making a right turn off the highway, and he over-turned the vehicle as a result.  The report states that the back end of the jeep came around and the wheels on the passenger side came off the ground, causing the vehicle to turn onto its driver's side and coming to a stop on its top.

The alleged stressor event of a motor vehicle accident in 1982 is corroborated by the accident investigation report; however, the event as described by the Veteran does not match the details recorded in the official report.  Specifically, the Veteran alleged that he was a passenger in the vehicle, though the report clearly states that he was the driver.  Additionally, the Veteran reported that the truck flipped over "four to five times", though the official report refutes this contention as well.  The Veteran reported on one occasion that the truck "crashed into rocks", though there is no finding of any collision with rocks (or anything else) in the investigation report.  The inconsistencies of the Veteran's cited stressor event with the official accident report call his credibility as a historian into question. 

In August 2008, based on apparent verification of the cited stressor with submission of the official accident report, the Veteran was afforded a VA psychiatric examination.  On examination, he reported that he had not worked since 2001.  The examiner noted that the Veteran received a general discharge from service under honorable conditions, as he was not considered eligible for re-enlistment and was not recommended for further service.  The examiner noted that "the situation surrounding his discharge" was unclear, though the file indicates he was AWOL for 11 days during service and lost rank twice for separate incidents.  Regarding the 1982 motor vehicle accident, the Veteran reported that the truck flipped four or five times and that he was blamed for the accident though someone else was driving the truck; the examiner noted that the accident report clearly stated the Veteran was driving and did not cite flipping four or five times.  The examiner noted the STRs cited above; regarding the February 1981 report of ingesting turpentine, the Veteran reported on examination that it was an actual suicide attempt though he had not stated as much at the time.  The examiner noted that the Veteran had been in and out of treatment since first seeking mental health treatment in January 2005; the examiner noted the Veteran's reports of grief issues, PTSD from a stabbing by his ex-wife, hallucinations of hearing his father's dying breath, and paranoia.  The examiner also noted the Veteran's reports of being sexually assaulted by his bishop in 2007.  The Veteran reported that he was hospitalized for suicidal thoughts just after getting out of military service, before he went to prison; he reported that he was in a pre-sentence evaluation when he threatened suicide and was hospitalized.  He reported that he attempted suicide in service and received counseling.  (A review of the STRs is negative for any counseling.)  The Veteran reported a very rough childhood involving physical abuse by his father and witnessing a lot of domestic violence toward his mother.  He reported serving 3 and a half years in prison for robbery, followed by an additional 4 years in prison for violating his probation.  The Veteran reported that he was disciplined in service and lost rank "due to going AWOL and from the motor vehicle accident".  The examiner again noted a number of discrepancies in the Veteran's report of the accident, including his statements that he was not the driver and reporting that the Jeep flipped 4 to 6 times, despite the findings in the accident report.  The Veteran reported that he was not sure if he lost consciousness but he did not have any serious injuries, returning to work and finishing maneuvers after the accident; the examiner noted that more significant injuries would be expected if the vehicle had actually flipped that many times.

Regarding symptomatology, the Veteran reported mood swings and anger.  He reported that he used to avoid people but was encouraged to interact with people more, as a result of which he began getting into more conflicts.  He reported having violent thoughts and being violent in the past, including threatening his 15 year old son with a pipe a few weeks earlier for "being disrespectful".  He reported PTSD symptoms related to his recent reported rape as well as a stabbing from many years earlier.  He reported a history of drug abuse including a continuing habit of smoking marijuana about twice a week and a previous addiction to crack cocaine, which he had stopped using 7 years earlier.

The examiner noted that the Veteran had experienced a number of pre-military and post-military traumas which better account for his reported mental health issues, noting the death of his son from pneumonia 15 years earlier, for which his wife blames him; the death of his father in his arms 30 days later; the deaths of two brothers in 2004; the recent death of his mother; and the alleged rape by his bishop.  The examiner noted again that the Veteran did report PTSD symptoms related to the reported sexual assault.  The examiner also noted the Veteran's report of being beaten and stabbed by his fourth wife and her brothers.

On mental status examination, the Veteran endorsed almost every psychological symptom about which he was asked, and the examiner noted concerns about exaggeration of symptoms, finding that the Veteran did report significant PTSD symptomatology though "this appears to relate mainly to his post-military traumas".  The Veteran reported trouble sleeping due to worries that someone will kill him at night.  He reported dreams tending to be about being killed or dismembered.  He reported a history of suicidal tendencies as well as attempts at the age of 14 and 19.  He reported paranoia and always fearing someone will kill him; he seemed nearly convinced that someone would want to do him harm because he reported the alleged rape by his bishop.  

The examiner noted again that the Veteran endorsed significant traumatic experiences mainly occurring before and after his military service.  The examiner noted that the Veteran did report being in a car accident, but "there are a number of questions regarding credibility about his report of this situation, especially considering that the police report is very different than what he reports [on examination]".  The examiner opined that the Veteran's PTSD relates mainly to more severe traumas including abuse by his father in childhood and witnessing domestic violence in childhood, being stabbed and left for dead by his fourth wife, and most recently an alleged rape.  The examiner again noted that the Veteran endorsed all symptoms of PTSD he was asked about, though there was concern about exaggeration of symptoms.  The examiner diagnosed PTSD, non-service related; as well as cocaine dependence in remission by the Veteran's report; cannabis dependence; mood disorder, not otherwise specified, with psychotic features; and personality disorder, not otherwise specified, with cluster B and C traits.  The psychosocial stressors listed on Axis IV include marital discord, continued unemployment, financial problems, and ongoing legal problems including a recent alleged rape with ensuing legal case.

The examiner opined that the Veteran's first diagnosis on Axis I, PTSD, is non-service-related; while there is evidence of being a motor vehicle accident while in service, the examiner opined based on a review of the available evidence that it is less likely than not that the current PTSD relates to that motor vehicle accident, and it is more likely than not that the current PTSD is related to pre- and post-service traumas, including physical abuse in childhood, witnessing domestic violence in childhood, being stabbed multiple times by his fourth wife, and a recently reported rape.  The examiner noted regarding the history of cocaine dependence that there is no evidence of urinalysis tests to confirm the Veteran's reports of remission for several years.  The examiner opined that the Veteran is showing signs of a mood disorder with psychotic features, which is secondary to his personality disorder, which is the primary issue for the Veteran and appears to have emerged in childhood and disrupted his military career.

This VA examination report and opinion merits great probative weight, as the examiner took into account the complete factual record, the Veteran's reported history, and a thorough mental status examination.  The examiner explained the rationale for the conclusions reached, citing to the Veteran's inconsistent reports regarding his sole claimed in-service stressor and the many other traumatic events both before and after service that clearly, based on the Veteran's own statements, were the much more likely basis of his PTSD.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinions persuasive.  

In summary, the Veteran's stressor account is shown to be unreliable and inconsistent with the official investigation report.  The Veteran's unsupported stressor account is self-serving, in part shown patently false, and is not credible.  Consequently, what is presented to the Board is a service connection for PTSD claim by a veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any credible supporting evidence corroborating a stressor event in service upon which a valid diagnosis of PTSD has been based.  Indeed, the medical evidence supports findings that the Veteran's PTSD is based not on an in-service event but other traumatic events from his life that occurred outside of service, with no connection to service.  Accordingly, the preponderance of the evidence is against this claim, and it must be denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


